                Case 2:19-cr-00153-RGK Document 51 Filed 08/28/20 Page 1 of 5 Page ID #:240
                                                                                                                                       JS-3
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.             CR19-153 RGK

 Defendant     Moshe Ninio                                                    Social Security No. 7        3    1      0
       Also Known As: Moshe, Ninio
                                                                              (Last 4 digits)
 akas: Also Known As: Niveo, Moore




                                                                                                                     MONTH       DAY      YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.      August      24          2020

 COUNSEL                                                   Debra White, Rtnd. and Karen Goldstein, Rtnd.
                                                                             (Names of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                     NOT
                                                                                                               CONTENDERE                 GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Conspiracy to Use Unauthorized Access Devices in violation of 18 U.S.C. § 1029(b)(2) as charged in
                     Count 1 of the Single-Count Information
JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby sentenced to probation
  ORDER              for a term of 24 months under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation
                     & Pretrial Services Office and General Order 20-04, excluding Condition 14 in Section I
                     of that Order, but including the conditions of probation and supervised release set forth
                     in Section III of General Order 20-04.

         2.          During the period of probation, the defendant shall pay the special assessment and
                     restitution in accordance with this judgment's orders pertaining to such payment.

         3.          The defendant shall not obtain or possess any driver's license, Social Security number,
                     birth certificate, passport or any other form of identification in any name, other than the
                     defendant's true legal name, nor shall the defendant use, any name other than the
                     defendant's true legal name without the prior written approval of the Probation Officer.

         4.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         5.          The defendant shall participate for a period of 12 months in a home detention program
                     and shall observe all rules of such program, as directed by the Probation Officer. The
                     defendant may travel within the state of California for work.

     It is ordered that the defendant shall pay to the United States a special assessment of $100,
which is due immediately.
CR 104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 1 of 5
               Case 2:19-cr-00153-RGK Document 51 Filed 08/28/20 Page 2 of 5 Page ID #:241

 USA vs.     Moshe Ninio                                    Docket No.:   CR19-153 RGK



      It is ordered that the defendant shall pay restitution in the total amount of $2,020,570.95
pursuant to 18 U.S.C. § 3663A.

         The amount of restitution ordered shall be paid as follows:

                     Victim                 Amount
                     American Express       $155,880.32
                     Barclaycard            $285,035.29
                     Citi Bank              $ 70,380.00
                     Discover Bank          $921,437.03
                     JP Morgan Chase Bank   $ 27,932.52
                     Synchrony Bank         $559,905.79

       A partial payment of $15,000 shall be paid immediately. If any amount of the restitution
remains unpaid, nominal monthly payments of at least 10% of defendant's gross monthly income but
not less than $500, whichever is greater, shall be made during the period of probation and shall begin
30 days after the commencement of probation. Nominal restitution payments are ordered as the Court
finds that the defendant's economic circumstances do not allow for either immediate or future
payment of the amount ordered.

     If the defendant makes a partial payment, each payee shall receive approximately proportional
payment unless another priority order or percentage payment is specified in the judgment.

       The defendant shall be held jointly and severally liable with co-participants, Turhan Lemont
Armstrong, Mounir Deiri, and Andres Ricardo Velarde (Docket No. 2:17CR-00505-RGK) for the
amount of restitution ordered in this judgment. The victims' recovery is limited to the amount of their
loss and the defendant's liability for restitution ceases if and when the victims receive full restitution.

      Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default
and delinquency pursuant to 18 U.S.C. § 3612(g).

         The defendant shall comply with General Order No. 20-04.

       Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

///

///

CR 104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 2 of 5
               Case 2:19-cr-00153-RGK Document 51 Filed 08/28/20 Page 3 of 5 Page ID #:242

 USA vs.     Moshe Ninio                                                                   Docket No.:      CR19-153 RGK


         Defendant advised of his right to appeal.

         Bond exonerated.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 28, 2020
            Date                                                               R. Gary Klausner, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            August 28, 2020                                           By       Stephen Montes Kerr
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                 those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                    confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                    such notifications;
       the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes of the defendant;
       unanticipated change;                                                               and provide the defendant with needed educational or vocational
                                                                                           training, medical care, or other correctional treatment in the most
                                                                                           effective manner.



CR 104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 3 of 5
               Case 2:19-cr-00153-RGK Document 51 Filed 08/28/20 Page 4 of 5 Page ID #:243

 USA vs.     Moshe Ninio                                                        Docket No.:     CR19-153 RGK



             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is p aid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR 104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 5
               Case 2:19-cr-00153-RGK Document 51 Filed 08/28/20 Page 5 of 5 Page ID #:244


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR 104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
